Exhibit No. 32.1 Mansfield-Martin Exploration Mining, Inc. File No. 333-173873 Form 10‑Q Quarter ended June 30, 2017 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report of Mansfield-Martin Exploration Mining, Inc. (the “Company”) on Form 10-Q for the period ending June 30, 2017 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, John T. Bauska, certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:September 22, 2017 By: /s/ John T. Bauska John T. Bauska Chief Executive Officer and Financial Officer A signed original of this written statement required by Section 906 has been provided to MCPI, Inc. and will be retained by MCPI, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.The foregoing certificate is being furnished solely pursuant to 18 U.S.C. Section 1350 and is not being filed as a part of the Report or as a separate disclosure document.
